DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.  Applicant’s arguments with respect to FIG. 1 of Ishigaki are persuasive although moot in view of the modified anticipation rejection over FIG. 5 or FIG. 6 of Ishigaki as detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,7,15,16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0264273 A1 to Howell et al., “Howell”.
Regarding claim 1, Howell discloses a transistor (FIGURE 10 or FIGURE 15), comprising:
a substrate (labelled 104 in FIGURE 1);
a superlattice structure (110) on the substrate that includes a plurality of heterojunction channels (dashed lines, 112/114, 116/118, 120/122, 124/126 from FIGURE 1, ¶ [0043]);
a gate (902 or 402, ¶ [0054]) that extends to one of the plurality of heterojunction channels (gate 902 extends to all of the channels);
a first source or drain structure (504, ¶ [0065],[0066]) immediately adjacent to a first side (left side) of the gate, the first source or drain structure extending through the superlattice structure (as pictured); and
a second source or drain structure (502, ¶ [0065],[0066]) immediately adjacent to a second side (right side) of the gate, the second source or drain structure extending through the superlattice structure (as pictured), and the second source or drain structure having a bottommost surface at the same level as a bottommost surface of the first source or drain structure (as pictured).

Regarding claim 2, Howell discloses the transistor of claim 1, and Howell further discloses a backbarrier (part of buffer, ¶ [0040]) coupled to the substrate.

Regarding claim 7, Howell discloses the transistor of claim 1, Howell further discloses wherein a gate dielectric (136, ¶ [0080],[0081]) covers the bottom of the gate (402).

Regarding claim 15, Howell discloses a method (as evidenced by the final structure in FIGURE 10 or FIGURE 15), comprising:
forming a substrate (labelled 104 in FIGURE 1);
forming a superlattice structure (110) on the substrate that includes a plurality of heterojunction channels (dashed lines, 112/114, 116/118, 120/122, 124/126 from FIGURE 1, ¶ [0043]);
forming a gate (902 or 402, ¶ [0054]) to extend to one of the plurality of heterojunction channels;
forming a first source or drain structure (504, ¶ [0065],[0066]) immediately adjacent a first side (left side) of the gate, the first source or drain structure extending through the superlattice structure; and 
forming a second source or drain structure (502, ¶ [0065],[0066]) immediately adjacent a second side (right side) of the gate, the second source or drain structure extending through the superlattice structure, and the second source or drain structure having a bottommost surface at a same level as a bottommost surface of the first source or drain structure (as pictured).

Regarding claim 16, Howell discloses the method of claim 15, and Howell further discloses forming a backbarrier (part of buffer, ¶ [0040]) on the substrate.

Claims 1,7,15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”.
Regarding claim 1, Ishigaki discloses a transistor (FIG. 5 or FIG. 6), comprising:
a substrate (1, ¶ [0022],[0023]);
a superlattice structure (4,5,6,7,8,9, ¶ [0025]-[0027]) on the substrate that includes a plurality of heterojunction channels;
a gate (15 and 16 together, ¶ [0052]-[0055]) that extends to one of the plurality of heterojunction channels (e.g. FIG. 5 portion 15 on left extends to lowest channel, FIG. 5 portion on right extends to uppermost channel, FIG. 6 lower portion 15 extends to lowest channel, portion 16 extends to a middle channel);
a first source or drain structure (e.g. 17 on left, ¶ [0033],[0034]) immediately adjacent to a first side (left side) of the gate, the first source or drain structure extending through (as pictured) the superlattice structure; and
a second source or drain structure (e.g. 17 on right) immediately adjacent to a second side (right side) of the gate, the second source or drain structure (17) extending through the superlattice structure, and the second source or drain structure having a bottommost surface at the same level as a bottommost surface of the first source or drain structure (as pictured).

Regarding claim 7, Ishigaki discloses the transistor of claim 1, and Ishigaki further discloses wherein a gate dielectric (11, ¶ [0036]) covers the bottom of the gate.

Regarding claim 15, Ishigaki discloses a method (as evidenced by the device in FIG. 5 or FIG. 6), comprising:
forming a substrate (1, ¶ [0022],[0023]);
forming a superlattice structure (4,5,6,7,8,9, ¶ [0025]-[0027]) on the substrate that includes a plurality of heterojunction channels;
forming a gate (15 and 16 together, ¶ [0052]-[0055]) to extend to one of the plurality of heterojunction channels (e.g. FIG. 5 portion 15 on left extends to lowest channel, FIG. 5 portion on right extends to uppermost channel, FIG. 6 lower portion 15 extends to lowest channel, portion 16 extends to a middle channel);
forming a first source or drain structure (e.g. 17 on left, ¶ [0033],[0034]) immediately adjacent a first side (left side) of the gate, the first source or drain structure extending through (as pictured) the superlattice structure; and 
forming a second source or drain structure (e.g. 17 on right) immediately adjacent a second side (right side) of the gate, the second source or drain structure extending through (as pictured) the superlattice structure, and the second source or drain structure having a bottommost surface at a same level as a bottommost surface of the first source or drain structure (as pictured).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5,18,19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”.
Regarding claims 4 and 18, Ishigaki anticipates the transistor of claim 1 and the method of claim 15, and the product of Ishigaki seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is equal to a drive current of the superlattice structure divided by a number of channels below the gate.
Therefore, Ishigaki either inherently anticipates or renders obvious the claimed property of claims 4 and 18 insofar as the device of Ishigaki appears structurally identical except that Ishigaki is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Regarding claims 5 and 19, Ishigaki anticipates the transistor of claim 1 and the method of claim 15, and the product of Ishigaki seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is inversely proportional to a number of channels below the gate.
Therefore, Ishigaki either inherently anticipates or renders obvious the claimed property of claims 5 and 19 insofar as the device of Ishigaki appears structurally identical except that Ishigaki is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”, in view of U.S. Patent Application Publication Number 2015/0021662 A1 to Basu et al., “Basu”.
Although Ishigaki anticipates the transistor of claim 1 and the method of claim 15, Ishigaki fails to specifically identify a layer as a gate capping layer.
Basu teaches (FIG. 5) a gate capping layer (126, ¶ [0048],[0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Ishigaki by adding a gate capping layer as taught by Basu in order to form a T-shape gate in order to reduce gate resistance (Basu ¶ [0060]) and/or protect the gate during forming an electrical contact to the gate or ensure a proper electrical contact (Basu ¶ [0052],[0056]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”, in view of U.S. Patent Application Publication Number 2002/0185655 A1 to Fahimulla et al., “Fahimulla”.
Although Ishigaki anticipates the transistor of claim 1 and the method of claim 15, Ishigaki fails to clearly state in sufficient detail for anticipation wherein the heterojunctions are formed with AIN and GaN.
Fahimulla teaches (e.g. Fig. 3) wherein the heterojuctions are formed of AlN (barriers) and GaN (channels, ¶ [0029]) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Ishigaki with AlN/GaN as the barrier/channel superlattice stack materials as taught by Fahimulla in order to for example form doped channels to reduce the gate to channel distance and improve charge control (Fahimulla ¶ [0029]) and/or to select materials based upon the choice of substrate (¶ [0036] TABLE 1) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Allowable Subject Matter
Claims 8-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art e.g. Ishigaki teaches a superlattice transistor as discussed above including with two gates as discussed previously, prior art fails to reasonably teach or suggest a first gate that extends to one of the heterojunction channels; a second gate that extends to a different one of the plurality of heterojunction channels; a second source or drain structure having a bottommost surface at a same level as a bottommost surface of the a source or drain structure; and a third source or drain structure immediately adjacent a second side of the second gate, the third source or drain structure extending through the superlattice structure, and the third source or drain structure having a bottommost surface at a same level as the bottommost surface of the second source or drain structure, together with all of the other limitations of claim 8 as claimed.  Claims 9-14 are allowable in virtue of depending upon and including all of the limitations of allowable claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891